DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 20 October 2020. Claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the embodiment of an orthopedic cutting guide apparatus comprising “a first base positioned along a medial edge of said plurality of guide bars; a second base positioned along a lateral edge of said plurality of guide bars; a first guide key configured to fix each of said guide bars along said first base; a second guide key configured to fix each of said guide bars along said second base, wherein said guide bars maintain a fixed spatial relationship when said guide key is engaged” as required by claims 12-16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered (see paragraph 0034 of the current specification for support).
37 C.F.R. 1.83(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informality:
In lines 3-4, it appears that the phrase “the distal end” should read “a distal end.”
Claim 6 is objected to because of the following informality:
In lines 3-4, it appears that the phrase “the distal end” should read “a distal end.”
Claim 7 is objected to because of the following informality:
In lines 3-4, it appears that the phrase “the distal end” should read “a distal end.”
Claim 8 is objected to because of the following informality:
In lines 3-4, it appears that the phrase “the distal end” should read “a distal end.”
Claim 10 is objected to because of the following informality:
In line 2, it appears that the phrase “the center” should read “a center.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "said base" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 2-4 of claim 12 to read “a plurality of polymeric guide bars, wherein each of said guide bars comprises at least one slot” would overcome this rejection. For examination purposes, claims 12 will be treated as reading as such.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 11 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Note: It appears that amending line 1 of claim 20 to read “apparatus of claim 17” would overcome this rejection. For examination purposes, claim 20 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble et al. (U.S. Patent Application Publication 2019/0274696).
Goble et al. disclose (as to claim 17) an orthopedic cutting guide (3840) apparatus comprising a base (3852); a plurality of polymeric (see paragraph 0163) guide bars (3842, 3844 and 3846) mounted on (i.e. via the interaction between 3852 and 3856/3862/3870) the base; and a guide key (3920) capable of fixing each of the guide bars along the base (see paragraphs 0176-0179), wherein (as to claim 18) the guide bars are capable of sliding along the base when the guide key is disengaged (see paragraph 0175), and wherein (as to claim 20) the plurality of guide bars are capable of engaging with each other (i.e. due to the planar nature of the guide bars (see Figures 26 and 27) and in the absence of 3920, it is the examiner’s position that the spacing between the bars is capable of being set to zero where each bar engages/touches an adjacent bar) (see Figures 22-31 and paragraphs 0163-0180).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (U.S. Patent Application Publication 2019/0274696) in view of Lomicka (U.S. Patent Application Publication 2013/0325017).
Regarding claims 1, 4-5, 7-8 and 11, in a first interpretation, Goble et al. disclose (as to part of claim 1) an orthopedic cutting guide (3840) apparatus comprising a base (3852); a plurality of polymeric (see paragraph 0163) guide bars (3842, 3844 and 3846) mounted on (i.e. via the interaction between 3852 and 3856/3862/3870) the base, wherein each of the guide bars comprises at least one slot (3858, 3864 and 3872); and a guide key (3920) capable of fixing each of the guide bars along the base such that the guide bars maintain a fixed spatial relationship when the guide key is engaged (see paragraphs 0176-0179), wherein (as to claim 4) the guide bars are capable of sliding along the base when the guide key is disengaged (see paragraph 0175), wherein (as to claim 5) a first (3842) of the guide inserts comprises a first slit (3858) capable of allowing for a planar anterior cut (see paragraph 0164) to a distal end of a bone (see paragraph 0163), wherein (as to claim 7) a third (3846) of the guide inserts comprises a third slit (3872) capable of allowing for a chamfered posterior cut (see paragraph 0166) to a distal end of a bone (see paragraph 0163), wherein (as to claim 8) a fourth (3844) of the guide inserts comprises a fourth slit (3864) capable of allowing for a chamfered anterior cut (see paragraph 0165) to a distal end of a bone (see paragraph 0163), and wherein (as to claim 11) the plurality of guide bars are capable of engaging with each other (i.e. due to the planar nature of the guide bars (see Figures 26 and 27) and in the absence of 3920, it is the examiner’s position that the spacing between the bars is capable of being set to zero where each bar engages/touches an adjacent bar) (see Figures 22-31 and paragraphs 0163-0180).
Goble et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) the cutting guide comprises a plurality of guide inserts positioned within each of the slots.
	Lomicka teaches the use of an orthopedic cutting guide apparatus (100) comprising a polymeric body (103) defining a slot (i.e. slot defined by material portion defining material defining 104-A and 104-B); and a guide insert (i.e. insert defining 104-A and 104-B) positioned within the slot (see paragraph 0046) (see Figure 1 and paragraphs 0041-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Goble et al. with wherein the cutting guide comprises a plurality of guide inserts positioned within each of the slots in view of Lomicka in order to provide a disposable means for guiding a saw while providing for reuse and sanitization of the cutting guide apparatus.
	Regarding claims 1, 5-8 and 10-11, in a second interpretation, Goble et al. disclose (as to part of claim 1) an orthopedic cutting guide (3840) apparatus comprising a base (3852); a plurality of polymeric (see paragraph 0163) guide bars (3842, 3844, 3846 and 3848) mounted on (i.e. via the interaction between 3852 and 3856/3862/3870/3878) the base, wherein each of the guide bars comprises at least one slot (3858, 3864, 3872 and 3880); and a guide key (3854) capable of fixing each of the guide bars along the base such that the guide bars maintain a fixed spatial relationship when the guide key is engaged (see paragraphs 0173-0175), wherein (as to claim 5) a first (3842) of the guide inserts comprises a first slit (3858) capable of allowing for a planar anterior cut (see paragraph 0164) to a distal end of a bone (see paragraph 0163), wherein (as to claim 6) a second (3848) of the guide inserts comprises a second slit (3880) capable of allowing for a planar posterior cut (see paragraph 0167) to a distal end of a bone (see paragraph 0163), wherein (as to claim 7) a third (3846) of the guide inserts comprises a third slit (3872) capable of allowing for a chamfered posterior cut (see paragraph 0166) to a distal end of a bone (see paragraph 0163), wherein (as to claim 8) a fourth (3844) of the guide inserts comprises a fourth slit (3864) capable of allowing for a chamfered anterior cut (see paragraph 0165) to a distal end of a bone (see paragraph 0163), wherein (as to claim 10) the base and guide key are positioned in a center of the cutting guide apparatus (see Figure 25B), and wherein (as to claim 11) the plurality of guide bars are capable of engaging with each other (i.e. due to the planar nature of the guide bars (see Figures 26 and 27) and in the absence of 3920, it is the examiner’s position that the spacing between the bars is capable of being set to zero where each bar engages/touches an adjacent bar) (see Figures 22-31 and paragraphs 0163-0180).
Goble et al. disclose the claimed invention except for wherein (as to the remainder of claim 1) the cutting guide comprises a plurality of guide inserts positioned within each of the slots.
	Lomicka teaches the use of an orthopedic cutting guide apparatus (100) comprising a polymeric body (103) defining a slot (i.e. slot defined by material portion defining material defining 104-A and 104-B); and a guide insert (i.e. insert defining 104-A and 104-B) positioned within the slot (see paragraph 0046) (see Figure 1 and paragraphs 0041-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Goble et al. with wherein the cutting guide comprises a plurality of guide inserts positioned within each of the slots in view of Lomicka in order to provide a disposable means for guiding a saw while providing for reuse and sanitization of the cutting guide apparatus.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Publication 2017/0128079) in view of Lomicka (U.S. Patent Application Publication 2013/0325017).
	Brown discloses (as to part of claim 1) an orthopedic cutting guide (10) apparatus comprising a base (i.e. base defined by 20 and 60); a plurality of guide bars (16 and 18) mounted on (i.e. via the interaction between 44/46 and 60) the base, wherein each of the guide bars comprises at least one slot (36 and 38); and a guide key (i.e. key defined by 22 and 70) capable of fixing each of the guide bars along the base such that the guide bars maintain a fixed spatial relationship when the guide key is engaged (see paragraph 0054), wherein (as to claim 9) the cutting guide apparatus further comprises a pin passing through the base via a pinhole (106 or 108) and capable of securing the cutting guide apparatus to a bone (see paragraph 0075) (see Figure 3 and paragraphs 0043-0076).
Brown discloses the claimed invention except for wherein (as to the remainder of claim 1) the plurality of guide bars is polymeric and the cutting guide comprises a plurality of guide inserts positioned within each of the slots.
	Lomicka teaches the use of an orthopedic cutting guide apparatus (100) comprising a polymeric body (103) defining a slot (i.e. slot defined by material portion defining material defining 104-A and 104-B); and a guide insert (i.e. insert defining 104-A and 104-B) positioned within the slot (see paragraph 0046) (see Figure 1 and paragraphs 0041-0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Brown with wherein the plurality of guide bars is polymeric and the cutting guide comprises a plurality of guide inserts positioned within each of the slots in view of Lomicka in order to provide and well-known, obvious material for an orthopedic cutting guide apparatus and a disposable means for guiding a saw while providing for reuse and sanitization of the cutting guide apparatus.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Application Publication 2017/0128079) in view of Goble et al. (U.S. Patent Application Publication 2019/0274696).
	Brown discloses (as to part of claim 17) an orthopedic cutting guide (10) apparatus comprising a base (i.e. base defined by 20 and 60); a plurality of guide bars (16 and 18) mounted on (i.e. via the interaction between 44/46 and 60) the base; and a guide key (i.e. key defined by 22 and 70) capable of fixing each of the guide bars along the base (see paragraph 0054), wherein (as to claim 19) the cutting guide apparatus further comprises a pin passing through the base via a pinhole (106 or 108) and capable of securing the cutting guide apparatus to a bone (see paragraph 0075) (see Figure 3 and paragraphs 0043-0076).
	Brown discloses the claimed invention except for wherein (as to the remainder of claim 17) the plurality of guide bars is polymeric.
Goble et al. teach the use of an orthopedic cutting guide (3840) apparatus comprising a base (3852); and a plurality of polymeric (see paragraph 0163) guide bars (3842, 3844 and 3846) mounted on (i.e. via the interaction between 3852 and 3856/3862/3870) the base (see Figures 22-31 and paragraphs 0163-0180).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Brown with wherein the plurality of guide bars is polymeric in view of Goble et al. in order to provide a well-known, obvious material for an orthopedic cutting guide apparatus.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Claims 12-16 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, an orthopedic cutting guide apparatus comprising a plurality of polymeric guide bars, wherein each of the guide bars comprises at least one slot; a plurality of guide inserts positioned within each of the slots; a first base positioned along a medial edge of the plurality of guide bars; a second base positioned along a lateral edge of the plurality of guide bars; a first guide key configured to fix each of the guide bars along the first base; a second guide key configured to fix each of the guide bars along the second base, wherein the guide bars maintain a fixed spatial relationship when the guide key is engaged.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Metzger et al. (U.S. Patent Application Publication 2008/0312659) disclose an orthopedic cutting guide apparatus comprising a base and a plurality of guide bars.
	Claypool et al. (U.S. Patent Application Publication 2006/0293681) disclose an orthopedic cutting guide apparatus comprising a base and a plurality of guide bars.
Chambers (U.S. Patent 4,349,018) discloses an orthopedic cutting guide apparatus comprising a plurality of bases, and a plurality of guide bars .
Duvillier et al. (U.S. Patent 5,749,876) disclose an orthopedic cutting guide apparatus comprising a plurality of bases, and a plurality of guide bars .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775